     Case 1:20-cv-00440-NONE-EPG Document 19 Filed 10/06/20 Page 1 of 4


      Richard T. Drury (SBN 163559)
 1    Richard@lozeaudrury.com
      Rebecca Davis (SBN 271662)
 2    rebecca@lozeaudrury.com
      LOZEAU DRURY LLP
 3    1939 Harrison St., Suite 150
      Oakland, CA 94612
 4    Telephone: (510) 836-4200
      Facsimile: (510) 836-4205
 5
      WOODROW & PELUSO, LLC
 6    Patrick H. Peluso*
      ppeluso@woodrowpeluso.com
 7    Taylor T. Smith*
      tsmith@woodrowpeluso.com
 8    3900 East Mexico Avenue, Suite 300
      Denver, Colorado 80210
 9    Telephone: (720) 213-0676
      Facsimile: (303) 927-0809
10
11    *Pro Hac Vice admission to be sought
12    Attorneys for Plaintiff and the alleged Classes
13
                         IN THE UNITED STATES DISTRICT COURT
14                     FOR THE EASTERN DISTRICT OF CALIFORNIA
15
16     EDWARDO MUNOZ, individually and
       on behalf of all others similarly situated,       Case No. 1:20-cv-00440-NONE-EPG
17
                                                         JOINT CASE MANAGEMENT
18                          Plaintiff,                   STATEMENT

19     v.
20
       SCHOOL ADVISOR LLC, d/b/a
21     DEGREESEARCH.ORG, a Delaware
       limited liability company,
22
23                          Defendant.

24
25
26
27
28
                                                     1
     Case 1:20-cv-00440-NONE-EPG Document 19 Filed 10/06/20 Page 2 of 4



 1          Plaintiff Edwardo Munoz (“Munoz” or “Plaintiff”) and Defendant School
 2    Advisor, LLC, d/b/a Degreesearch.org (“DegreeSearch” or “Defendant”)
 3    (collectively Plaintiff and Defendant are referred to as the “Parties”) submit this
 4    Joint Case Management Statement in advance of the Parties’ upcoming status
 5    conference scheduled for October 13, 2020 at 3:00 p.m. (dkts. 17, 18).
 6     1.   Discovery Status
 7          Plaintiff’s Statement: The parties served their initial disclosures. On August
 8    7, 2020, Defendant served a letter indicating its claimed source of Plaintiff’s lead
 9    information. Plaintiff’s counsel undertook an investigation into the purported
10    source of his lead information. Plaintiff has been unable to locate any evidence
11    showing that he has ever visited the website that Defendant claims he visited. And
12    Defendant has not identified the IP address that was associated with Plaintiff’s lead
13    information. Moreover, the purported source of lead information does not appear to
14    have any viable TCPA consent language specific to Defendant.
15          On September 1, 2020, Defendant served its first set of discovery requests
16    on Plaintiff—including requests for production and interrogatories. The Parties
17    agreed to a one-week extension of the response date. As such, Plaintiff will serve
18    his responses on October 8, 2020. Plaintiff is also preparing to serve his first set of
19    discovery requests directed to Defendant. Plaintiff expects to serve his first set of
20    discovery requests prior to the October 13th status conference.
21          Defendant’s Statement:
22          On August 7, 2020, Defendant shared information confirming that Plaintiff
23    provided personally identifying information and expressly consented to be
24    contacted by Defendant. As Plaintiff stated, Defendant also served its first set of
25    discovery requests on September 1, 2020. Plaintiff’s responses were required by
26    October 1, 2020. Plaintiff requested a brief extension, which Defendant granted.
27
28
                                                 2
     Case 1:20-cv-00440-NONE-EPG Document 19 Filed 10/06/20 Page 3 of 4



 1    Defendant will work with Plaintiff to respond to Plaintiff’s first set of discovery
 2    requests, once received.
 3    2.    Settlement Efforts
 4          The Parties have will explore settlement as appropriate. At this time, the
 5    Parties do not require Court assistance with settlement discussions.
 6
      Dated: October 6, 2020                  By: /s/ Patrick H. Peluso
 7
 8                                            Richard T. Drury (SBN 163559)
                                              Richard@lozeaudrury.com
 9                                            Rebecca Davis (SBN 271662)
                                              rebecca@lozeaudrury.com
10                                            LOZEAU DRURY LLP
                                              1939 Harrison St., Suite 150
11                                            Oakland, CA 94612
                                              Telephone: (510) 836-4200
12                                            Facsimile: (510) 836-4205

13                                            Patrick H. Peluso*
                                              ppeluso@woodrowpeluso.com
14                                            Taylor T. Smith*
                                              tsmith@woodrowpeluso.com
15                                            WOODROW & PELUSO, LLC
                                              3900 East Mexico Avenue, Suite 300
16                                            Denver, Colorado 80210
                                              Telephone: (720) 213-0676
17                                            Facsimile: (303) 927-0809
18
                                              Attorneys for Plaintiff and the Classes
19
                                              *Pro Hac Vice admission to be sought
20
21    Dated: October 6, 2020                  By: /s/ Lawrence K. Iglesias (as authorized
                                              on 10/6/2010)
22
23                                            Lawrence K. Iglesias
                                              Ellis Law Group, LLP
24
                                              1425 River Park Dr., Suite 400
25                                            Sacramento, CA 95815
                                              916-283-8820
26
                                              Email: liglesias@ellislawgrp.com
27
28
                                                3
     Case 1:20-cv-00440-NONE-EPG Document 19 Filed 10/06/20 Page 4 of 4



 1                            CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above
 3    papers was served upon counsel of record by filing such papers via the Court’s
 4    ECF system on October 6, 2020.
 5
                                            /s/ Patrick H. Peluso
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              4
